                    Case: 3:21-cr-00049-jdp Document #: 3 Filed: 05/12/21 Page 1 of 1


AO 83 (Rev. 06/09) Summons in a Criminal Case



                                       UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Western District of Wisconsin

                   United States of.America                           )
                                  V.                                  )
                           Brett Blomme                               )
                  c/o Attorney Christopher Van Wagner
                                                                      )      Case No.
                       110 E. Main Street, Suite 705
                        Madison, Wisconsin 53703
                                                                      )
                                                                      )
                                                                                                         CR                             JDP
                             Defendant                                )

                                                   SUMMONS IN A CRIMINAL CASE

        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

-ief Indictment           0 Superseding Indictment            0 Information     O Superseding Information                0 Complaint
0 Probation Violation Petition            O Supervised Release Violation Petition O Violation Notice                 0 Order of Court

        U.S. District Court
Place: Western District of Wisconsin                                               Courtroom No.:
        120 North Henry Street
        Madison WI 53703                                                           Date and Time:            TBA

         This offense is briefly described as follows:
Distribution of Child Pornography - 18 USC 2252(a)(2)




Date:             5/12/2021                                                         s/ A. Wiseman, Deputy Clerk
                                                                                          Issuing officer 's signature

                                                                                        A. Wiseman, Deputy Clerk
                                                                                           Printed name and title



I declare under penalty of perjury that I have:

0 Executed and returned this summons                              0 Returned this summons unexecuted



Date:
                                                                                             Server's signature



                                                                                           Printed name and title
